—In a habeas corpus proceeding, the petitioner appeals from an order of the Supreme Court, Dutchess County (Hillery, J.), dated August 12, 1997, which denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
As the petitioner concedes, the issue raised on this appeal is academic. Contrary to the petitioner’s contention, the instant matter does not qualify as an exception to the mootness rule (cf., Matter of Brown v Appelman, 241 AD2d 279, 282-283), inter alia, because the issue raised has already been decided by the Court of Appeals (see, e.g., Matter of Angel A., 92 NY2d 430; People v Swamp, 84 NY2d 725). Altman, J. P., Friedmann, McGinity and Luciano, JJ., concur.